Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This action is in response to amendment filed on April 06, 2021 for the application # 16/086,074 filed on September 18, 2018.
By this amendment, claims 1and 11 have been amended. Accordingly, claims 1-12 are pending, and are directed toward an UNTRUSTED CODE DISTRIBUTION.
Any claim objection/rejection not repeated below is withdrawn due to Applicant's amendment.
Response to Arguments
Applicant’s arguments with regards to claims 1-12 have been fully considered, and they are persuasive in view of amended claims. To keep the record clear Examiner responds to Applicant’s argument related to original claims version:
“code distribution” argument – Applicant argues that Piqueras Jover has little relevance to the instant application. For example, original claim 1 was directed to a "computer implemented method for code distribution by a base station to a target device via a network, the distribution being made via one or more distribution servers arranged between the base station and the target device on the network." In contrast, Piqueras Jover is directed to "a decentralized and distributed home subscriber server database device in an IP Multimedia Subsystem or IP Multimedia Core Network Subsystem (IMS) architectural framework for the delivery of IP multimedia services." Piqueras Jover, col. 1, ll. 7- 11. Thus, it is not a surprise that Piqueras fails 
Response: As preliminary subject matter Examiner did not cite Piqueras Jover, col. 1, ll. 7- 11, further, there are no paragraphs [0005]-[0007] and [0027] in Specification. Examiner points Applicant attention to “At 910, verification engine 204, in response to receiving, from the base station device, an encrypted second nonce string that has now been encrypted by the base station device using the public cryptographic key associated with the mobile device, can decrypt the encrypted second nonce string using the private cryptographic key of the mobile device to obtain the unencrypted second nonce string, and as a function of in response or, or base on receiving a valid unencrypted second nonce string, establishing a secure communication channel between the mobile device and the base station device” (Jover, column 15, lines 48-59), which clearly reads on Applicant’s “code distribution”. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of US patent No. 10,534,913.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all elements of claims 1-12 of the instant application correspond to elements of claims 1-11 of US patent No. 10,534,913., one set of claims crafted from transmitting point of view and the other from the receiving for the same system and steps. The above claims of the present application would have been obvious over claims 1-11 of US patent No. 10,534,913 because each element of the claims of the present application is anticipated by the claims of the US patent No. 10,534,913  In re Goodman (CAFC) 29 USPQ2D 2010 (12/3/1993)).
Allowable Subject Matter
Claims 1-12 are indicated as allowable over prior art.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims are not patentably distinct from allowed claims 1-11 of US patent No. 10,534,913 because all elements of claims 1-12 of the instant application correspond to elements of claims 1-11 of US patent No. 10,534,913., one set of claims crafted from transmitting point of view and the other from the receiving for the same system and steps 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on 5:00 AM- 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OLEG KORSAK/
Primary Examiner, Art Unit 2492